 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          CAVE MAN KITCHENS INC.,
 8                             Plaintiff,
                                                        C18-1274 TSZ
 9            v.
                                                        MINUTE ORDER
10        CAVEMAN FOODS, LLC,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)     Defendant Caveman Foods, LLC’s motion, docket no. 62, to enforce the
14
     Minute Order entered January 8, 2020, docket no. 57, is GRANTED in part and DENIED
     in part, as follows:
15
                  (a)    Defendant propounded 20 interrogatories, in response to each of
16         which plaintiff Cave Man Kitchens Inc. initially indicated that the answer could be
           ascertained from plaintiff’s business records. The Court granted defendant’s
17         motion to compel and directed plaintiff to amend its responses on or before
           February 7, 2020. Plaintiff has provided amended answers to only Interrogatories
18         Nos. 2-4, 7, 10-14, and 20. Plaintiff is DIRECTED to comply by April 20, 2020,
           with the Court’s prior Minute Order, docket no. 57, with respect to Interrogatories
19         Nos. 1, 5-6, 8-9, and 15-19.
20                (b)    Defendant propounded 100 requests for production (“RFPs”), in
           response to each of which plaintiff initially indicated that it would “produce
21         relevant, non-privileged documents if, and to the extent, any exist.” See Ex. A to
           Williams Decl. (docket no. 52). The Court granted defendant’s motion to compel
22         and directed plaintiff to (i) produce documents “organized and labeled to

23

     MINUTE ORDER - 1
 1          correspond to the categories” in defendant’s RFPs, and (ii) amend its RFP
            responses to indicate “whether or not documents exist as to each RFP and have
 2          been produced.” Minute Order at ¶ 2 (docket no. 57). Plaintiff has produced
            documents via DropBox subfolders corresponding to the various RFPs, but it has
 3          not amended its RFP responses. Plaintiff is DIRECTED to comply by April 20,
            2020, with the Court’s prior Minute Order, docket no. 57, with respect to serving
 4          amended written responses to the RFPs.

 5                  (c)     Within fourteen (14) days after plaintiff serves its amended written
            responses to the RFPs, the parties shall meet and confer concerning the status of
 6          document production. Within fourteen (14) days after the parties meet and confer,
            plaintiff shall provide any additional responsive documents to defendant, and shall
 7          file a certification, signed by both plaintiff and its attorney under penalty of
            perjury, stating that, after diligent search, all requested, non-privileged documents
 8          have been produced.

 9                  (d)    Defendant is AWARDED attorney’s fees and costs incurred in
            bringing its motion to enforce the prior Minute Order in the amount of $5,000.
10          Within twenty-one (21) days of the date of this Minute Order, plaintiff shall
            (i) pay the $5,000 awarded by Minute Order entered January 8, 2020, docket
11          no. 57, if not already paid, and the $5,000 awarded by this Minute Order, for a
            total of $10,000, via check made payable to defendant and its lawyer, and mailed
12          to the firm of Rutan & Tucker, LLP, unless the parties mutually agree to a
            different method of payment, and (ii) file a certification, signed by both plaintiff
13          and its attorney under penalty of perjury, indicating that the amount awarded to
            defendant has been paid.
14          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
15
            Dated this 6th day of April, 2020.
16
                                                       William M. McCool
17                                                     Clerk

18                                                     s/Karen Dews
                                                       Deputy Clerk
19

20

21

22

23

     MINUTE ORDER - 2
